UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


  VANESSA MOORE,                             )
                                             )
                     Plaintiff,              )
                                             )
              v.                             )    Civil Case No. 09-54 (RJL)
                                             )
  DISTRICT OF COLUMBIA,                      )
                                             )
                     Defendant.              )

                                  FINAL JUDGMENT

    ~sons            set forth in the Memorandum Opinion entered this date, it is this

~ day of February, 2010, hereby
        ORDERED that the defendant's Motion To Dismiss [#17] is GRANTED, and it

 is further

        ORDERED that the above-captioned case be DISMISSED with prejudice.

        SO ORDERED.                                             ,

                                                 ru~
                                                 United States District Judge